The subject-matter of this suit is a foot path along a portion of the easterly shore of Lake George southerly from Kattskill Bay which indents the shore. Clements and Rice by three conveyances became owners and tenants in common of a narrow strip of land about 900 feet north and south bounded on the north by Kattskill Bay and on the west by the shores of Lake George and on the east in part by a highway. Plaintiff received title from Clements and defendants through mesne conveyances from Rice. Clements and Rice prior to January 20, 1877, had sold off all of these lands except two building lots. Each quitclaims to the other title to one of these. These quitclaim deeds made no mention of a foot path. It seems to be a fact that starting on the north at Kattskill Bay there was a path along the high bank immediately adjacent to the lake and that this path crossed the front door yards of various cottages built upon the lands conveyed by the cotenants Clements and Rice. In many deeds involved in the distribution of these premises reservations and exceptions were made as to “ right of use of all foot and carriage ways.” The foot path involved is not well marked. Its location has frequently been changed. The plaintiffs received no title to an easement over defendants’ lands nor the defendants an easement over plaintiffs’ lands. The decision and judgment of the trial court should be affirmed. Decision and judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heffernan, Schenek and Foster, JJ.